UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 03-4944



In Re:   DOUGLAS LAMON BABB,



                                                           Petitioner.



             On Petition for Writ of Mandamus.(CR-03-427)


Submitted:    March 15, 2004                 Decided:   March 31, 2004


Before LUTTIG, WILLIAMS, and TRAXLER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Douglas Lamon Babb, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Douglas Lamon Babb petitions for a writ of mandamus.           He

seeks an order from this court directing the district court to stay

ongoing federal criminal proceedings pending resolution of related

state criminal proceedings.*        Mandamus is available only when the

petitioner has a clear right to the relief sought and there are no

other means for obtaining that relief.          Mallard v. United States

Dist. Court, 490 U.S. 296, 309 (1989); In re Beard, 811 F.2d 818,

826 (4th Cir. 1987).      Mandamus is not a substitute for appeal.          In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). Because

Babb may challenge his federal conviction in an appeal to this

court    after   final   judgment   is   entered,   we   deny   his   mandamus

petition.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            PETITION DENIED




     *
      Our review of the docket sheet reveals that the district
court accepted Babb’s guilty plea on January 2, 2004, but he has
not yet been sentenced.

                                    - 2 -